                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Darryl Davis,

      Petitioner,
v.                                                       ORDER
                                                         Crim. No. 15‐137 (MJD)
United States of America,

      Respondent.



      This matter is before the Court on Petitioner’s motion for a judicial

recommendation for twelve months of RRC placement. Based on the files, record

and proceedings herein, including Petitioner’s failure to successfully complete

the BOP’s RDAP program,

      IT IS HEREBY ORDERED that Petitioner’s Motion for a Judicial

Recommendation [Doc. No. 58] is DENIED.

Date: September 12, 2019

                               _/s Michael J. Davis_________________________
                               Michael J. Davis
                               United States District Court
